DETAILED ACTION
Reasons for Allowance
1.	Claims 1-28 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 
The close prior art, Wang (US-PG-PUB 20040247139), teaches of a remote control system, which is adapted for wirelessly communicating an earphone with an audio/video system having an audio signal output, includes an audio signal transmitter adapted for connecting to the audio signal output of the audio/video system so as to transmit an audio signal, and a remote control unit wirelessly connecting to the audio signal transmitter. The close prior art failed to teach that an audio transmitter has an audio input interface which is arranged to receive first audio signals indicative of input audio from an audio source. A wireless transmitter is arranged to wirelessly stream second audio signals indicative of an input audio to a personal first audio reproducing device wearable by a user. An audio output interface is connected to a second audio reproducing device, the audio transmitter supply third audio signals indicative of the input audio to the audio output interface. An initial connection is established between the audio transmitter and a computing device in response to detection that a location of the computing device relative to the audio transmitter is less than a defined threshold, as claimed in claim 1. Regarding claim 14, it recited an audio reproducing system comprising of an audio transmitter similar to claim 1. 
Therefore, the prior art do not meet the requirements of the claimed invention as recited in the broadest claims respectively since there is no suggestion to render obviousness in combination or individually to teach the limitations as claimed. For the above reason, independent claims 1 and 14 are allowed. 
Claims 2-13 are allowed for their dependency from independent claim 1.
Claims 15-28 are allowed for their dependency from independent claim 14.
Conclusion
3.	Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA M MCKINNEY whose telephone number is (571) 270-3321.  The examiner can normally be reached on 7AM-5PM EST T-F. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571)272-7574.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANGELICA M MCKINNEY/Primary Examiner, Art Unit 2653